         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION


GERRARD D’ANDRE JONES,

            Plaintiff,

v.                                    Case No. 4:18cv76-MW/GRJ

TORREY M. JOHNSON. et al.,

          Defendants.
_________________________/

       ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 106, and has also reviewed de novo Plaintiff’s

objections to the report and recommendation, ECF No. 107. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over Plaintiff’s

objections, as this Court’s opinion. Defendant’s Motion for Summary Judgment,

ECF No. 89, is DENIED. This case is REMANDED to the Magistrate Judge for

further proceedings.

     SO ORDERED on March 17, 2020.


                                      s/ MARK E. WALKER
                                      Chief United States District Judge
